Citation Nr: 0418876	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-08 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia, Atlanta Education Center


THE ISSUE

Entitlement to additional payment of benefits under the 
provisions of Chapter 30, Title 38, United States Code, for 
the period of enrollment by the appellant at a community 
college while in pursuit of an associate's degree between 
August and December 2002.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from 1990 to 1994.  The copy 
of the veteran's DD 214 is incomplete, and the exact service 
dates are not legible.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, the Atlanta Education Center.

The Board remanded this case in February 2004 for additional 
development.  It appears from the record that, except for a 
conversation with the veteran's school, documented in an 
April 2004 RO telephone log, no development has been done 
with this case pursuant to the Board's February 2004 remand 
instructions.  Furthermore, there is no recent correspondence 
from the veteran.  

The Board's administrative staff contacted the RO in July 
2004 in an attempt to obtain a complete claims file with 
respect to the veteran's claim with no success.  Therefore, 
the case must be remanded as described below.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As noted above, the RO has not 
complied with the Board's February 2004 remand instructions.

The record reflects that the appellant is pursuing classes at 
a community college for a fire science technology associate 
science degree.  The veteran is employed full time as a 
firefighter/paramedic.  Due to his unique work schedule, the 
veteran maintains that he had an odd class schedule.  

Between August and December 2002, the veteran's community 
college certified that the veteran enrolled in 5 classes, 
each earning three credit hours. The community college 
certified that the veteran attended the following dates:  
August 16 to August 30, 2002; August 19, to December 13, 
2002; September 9 to September 13, 2002; and September 23 to 
September 27, 2002.  The community college also certified 
that the veteran attended an additional mini-term that was 
approximately one week in length from November 4 to November 
8, 2002, which was worth three credits.

The RO explained to the appellant that his monthly rate of 
payment was based on his period of enrollment and not the 
equivalent number of classroom hours as a standard semester. 

In support of his claim, the appellant has presented written 
correspondence that is of record.  The veteran essentially 
contends that he should be reimbursed for the entire 
semester, even though four of the five classes lasted a week 
instead of the entire semester.  He maintains in his January 
2003 notice of disagreement that he attended classes from 8 
a.m. to 5:30 p.m., Monday through Friday, in order to meet 
the accelerated class schedule.  As a result, due to his odd 
class schedule, which conformed to his work schedule as a 
firefighter/paramedic, the veteran feels that he should be 
reimbursed for the entire semester.

An ordinary school year generally represents a period of 2 
semesters or 3 quarters, which is not less than 30, nor more 
than 39, weeks in total length. A semester, which is a 
division of the ordinary school year, usually represents a 
period of 15 to 19 weeks. 38 C.F.R. § 21.4200(b)(4) (2003). A 
quarter, which also is a division of the ordinary school 
year, usually represents a period of 10 to 13 weeks. A term 
is any regularly established division of the ordinary school 
year under which the school operates. When a term is not a 
standard semester or quarter as defined in 38 C.F.R. 
§ 21.4200(b) (2003), the credit hours must be adjusted to 
"equivalent credit hours" before determining training time 
for payment purposes. 38 C.F.R. § 21.4272(g) (2003).

The Board finds that the RO needs to contact the veteran's 
community college with regard to whether each class should be 
considered in and of itself to be a term or whether the three 
separate week sessions, along with the course that lasted 
from August to December 2002, should in total be considered 
to be a term, regardless of how many classes are taken within 
that period.  The RO should verify with the veteran's 
community college whether it has semester or quarter terms, 
the number of whole weeks in each term, and the number of 
days from the beginning to the end of the term.  Further, the 
RO should indicate whether the veteran's courses of study at 
issue in this appeal are considered collegiate courses, as 
defined by VA law, and if not, the RO should specify the 
appropriate course classification.  The RO should again 
determine whether the terms taken by the appellant were 
standard or non-standard.  If applicable, the exact 
calculations obtained with the application of the provisions 
of 38 C.F.R. § 21.4272(g) to the facts of this case should be 
clearly set forth.

Finally, the Board notes that the appellant should be 
provided notice of the Veterans Claims Assistance Act (VCAA).

This claim is REMANDED to the RO via the AMC, in Washington, 
DC, for the requested action that follows.  VA will notify 
the veteran if further action is required on his part.

1.  A remand is required for 
readjudication of the issue on appeal 
based upon consideration of the 
requirements of Quartuccio v. Principi, 
16 Vet.788 App. 183 (2002) (addressing 
the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
specifically 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003), 
enacted during the pendency of the 
appellant's appeal.)  notice provisions, 
to include notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103, Quartuccio, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The AMC should secure additionally 
identified records.

3.  The AMC should contact the veteran's 
community college with regard as to 
whether each class should be considered 
in and of itself to be a term or whether 
the separate five sessions should in 
total be considered to be a term, 
regardless of how many classes are taken 
within that period. The AMC should verify 
with the veteran's community college 
whether it has semester or quarter terms, 
the number of whole weeks in each term, 
and the number of days from the beginning 
to the end of the term. Further, the AMC 
should indicate whether the veteran's 
courses of study at issue in this appeal 
are considered collegiate courses, as 
defined by VA law, and if not, the AMC 
should specify the appropriate course 
classification. The AMC should again 
determine whether the terms taken by the 
appellant were standard or non-standard. 
If applicable, the exact calculations 
obtained with the application of the 
provisions of 38 C.F.R. § 21.4272(g) 
(2003) to the facts of this case should 
be clearly set forth.

4.  After completing any additional 
necessary development, the AMC should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the AMC 
should furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




